Citation Nr: 1043177	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  06-36 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for squamous cell cancer, 
claimed as due to exposure to mustard gas.

2.  Entitlement to service connection for dental problems 
(claimed as trench mouth), to include for the purposes of 
entitlement to VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to February 
1968.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal of May 2006 and June 2007 rating decisions, which denied 
the Veteran's claims.

The issue of entitlement to service connection for squamous cell 
cancer, claimed as due to exposure to mustard gas, is being 
remanded and is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not a prisoner of war (POW) and did not sustain 
dental trauma during active service; he was released from active 
duty in February 1968 and did not file a claim for dental 
treatment within one year of the date of discharge.


CONCLUSION OF LAW

Service connection for dental problems, for purposes of payment 
of disability compensation or for purposes of receiving VA 
outpatient dental treatment, is precluded by law.  38 U.S.C.A. §§ 
1110, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2010); 
38 C.F.R. § 17.161 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2010)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

With regard to the Veteran's dental claim, the basis of the 
denial of this claim is that it lacks legal merit.  The notice 
and duty to assist provisions have no effect on an appeal where 
the law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  Service connection also may be granted for 
any disease initially diagnosed after service when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection for a dental disorder also is 
considered a claim for VA outpatient dental treatment.  See Mays 
v. Brown, 5 Vet. App. 302, 306 (1993).  Outpatient dental 
treatment and services may be furnished for a dental condition or 
disability when certain conditions are met.  38 U.S.C.A. § 1712; 
38 C.F.R. § 3.381.

Compensation is only available for certain types of dental and 
oral conditions, such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation for loss of teeth is available only for loss of body 
substance of the maxilla or mandible.  See 38 C.F.R. § 4.150.  
Otherwise, dental conditions such as treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected solely 
for the purpose of establishing eligibility for outpatient dental 
treatment when certain conditions are met.  38 C.F.R. §§ 
3.381(a), 17.161.

With respect to each noncompensable service-connected dental 
condition, a determination will be made as to whether it was due 
to combat wounds or other service trauma or whether the Veteran 
was interned as a POW.  38 C.F.R. § 3.381(b).  The significance 
of finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).  The 
intended consequences of in-service dental treatment, including 
extractions, are not considered dental trauma.  See VAOPGCPREC 5-
97; see also Nielson v. Shinseki, 607 F.3d 802, 808-09 (2010) 
(holding that "service trauma" in 38 U.S.C. § 1712(a)(1)(C) 
means an injury or wound produced by an external physical force 
during the service member's performance of military duties; this 
definition excludes the intended result of proper medical 
treatment and psychological stress not the result of 
malpractice). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that service connection is warranted for 
dental problems.  Specifically, he claims that he had trench 
mouth in service and that he continues to suffer from the effect 
of it.  In a January 2008 statement, the Veteran's representative 
indicated that the Veteran did not and had not sought dental care 
directly after service because care was not available where he 
lived and dental care was too costly, as the Veteran did not have 
dental insurance, and that, for years, the Veteran took care of 
his own dental issues (i.e., if a tooth became sore or loose, he 
pulled it).  In support of his claim, the Veteran submitted a 
letter from A. M., D.D.S., who conducted a visual examination and 
consultation of the Veteran and reviewed the Veteran's dental 
records, including the Veteran's February 1968 discharge 
examination.  This dentist noted that:

the last entry of 1968 shows that he was diagnosed 
with ANUG and was treated for the condition with a 
cleaning and debridement.  However, at no time was he 
made aware of the seriousness of his condition.  He 
was never advised of the potential for additional 
deterioration of his periodontal health if he 
neglected his homecare.  In fact, he was given no 
instructions of what to do to prevent reoccurrence of 
the condition.  It was never noted in that chart [that 
the Veteran] was advised of maintenance procedures.  

Based upon his examination and review of the Veteran's records, 
this dentist opined that the lack of post-op instructions or 
information on the gravity of the condition that the Veteran 
presented with contributed to the further deterioration of his 
periodontal health, and the condition that he presented himself 
with in Dr. A. M.'s office that day.  

During a January 2007 VA dental examination, the Veteran 
described very little in-service dental attention and reported 
that he very seldom went for dental care after his release from 
the military.  He stated that he has had abscessed teeth since 
the 1970s and that he self treated them by extracting several of 
his own teeth.  The Veteran indicated that he continually gets 
abscessed teeth, which he treats with finger pressure on the 
abscess and warm saline rinses and that medications prescribed 
for arthritic pain control any dental pain he has.  Digital x-
rays revealed evidence of periodontal bone loss, decay on several 
teeth and missing teeth, but no other hard tissue pathology was 
noted.  The diagnosis was advanced periodontal disease likely a 
result of plaque accumulation, lack of professional dental 
treatment and cigarette smoking.  In this regard, the examiner 
noted that a review of the Veteran's service dental records 
showed a consult for Aphthous Stomatitis in March 1967 with 
history of traumatic injury in an area of multiple ulcerations, 
which appeared to be canker sores as no lesions were found 
elsewhere.  The remaining service dental records reveal routine 
dental restorations and cleanings and reference to poor oral 
hygiene and periodontal problems.  

In a May 2007 addendum, the January 2007 VA examiner indicated 
that he had reviewed both the Veteran's service treatment records 
and his service dental treatment records.  In the latter, there 
was a reference to NUG (necrotizing ulcerative gingivitis), but 
the records did not show where the Veteran ever received any 
treatment, which led him to believe that it was not a true case 
of trench mouth.  In the dental literature ANUG (acute 
necrotizing ulcerative gingivitis) and "trench mouth" are often 
used interchangeably.  Even if it was trench mouth, the effects 
would have been detrimental in a shorter time frame.  The 
examiner added that the Veteran's problems were more chronic in 
nature due to the long-term lack of dental care and a history of 
cigarette smoking.  In his opinion, the Veteran's periodontal 
problems were less likely as not caused by or a result of his 
case of trench mouth.

After careful consideration, the Board finds that the 
preponderance of the evidence is against service connection for 
dental problems, to include for the purposes of entitlement to VA 
outpatient dental treatment, because the Veteran did not file a 
timely claim for dental treatment, was not a POW and did not 
sustain dental trauma during service.

The Board notes that there is no evidence that the Veteran has a 
dental disability that would be considered compensable if service 
connected.  Although he maintains that he extracted some of his 
teeth after service and VA dental examination revealed that more 
teeth need to be extracted and replaced with dentures, there is 
no evidence that the loss of his teeth resulted from loss of 
substance of the body of the maxilla or mandible from trauma or 
from disease other than periodontal disease.  See 38 C.F.R. § 
4.150.  Indeed, service dental treatment records reflect that 
tooth number 30 was extracted and cavities (caries) in teeth 
numbers 18 and 19 were filled in January 1966.  Additional teeth 
were filled in October 1966 (tooth number 14) and in November 
1966 (teeth numbers 2, 28, and 31).  By March 1967, the Veteran 
already had developed periodontal disease.  Then he was seen for 
necrotic areas-vesicles, multiple areas of soft tissue on the 
inner side of the lower lip opposite teeth numbers 22, 23 and 24.  
The provisional diagnosis given was Aphthous Stomatitis.  During 
the consult, the Veteran gave a history of traumatic injury in 
the areas of multiple ulcerations (about two weeks) that appeared 
to be "canker sores."  No lesions were noted elsewhere.  The 
prescription was good dental healthcare.  A January 1968 notation 
reflects please evaluate and treat gingival condition.  When 
examined on January 26, 1968, scaling and gentian violet 
treatment for localized NUG was done and the Veteran was placed 
on saline rinse.  The Veteran's February 15, 1968 discharge 
examination report shows a diagnosis of Vincent's Stomatitis 
(commonly referred to as trench mouth) and that his dental 
condition was rated as Class II for dental care purposes and was 
not considered disabling.  Even though, the Veteran's periodontal 
disease became more severe during service due to poor dental 
hygiene, he is not eligible for compensation for any current 
dental disorder as the periodontal disease noted at discharge is 
considered a noncompensable dental condition under the provisions 
of 38 C.F.R. § 4.150.

The requirements for eligibility for outpatient dental treatment 
also are not met.  The Board has considered whether the Veteran 
meets the criteria for eligibility for dental treatment set forth 
in 38 C.F.R. § 17.161, which describes several "classes" of 
dental care.  The only potentially applicable class is Class II, 
which encompasses veterans having a service-connected 
noncompensable dental condition or disability shown to have been 
in existence at the time of discharge or release from active 
service, which took place before October 1, 1981.  38 C.F.R. § 
17.161(b)(2). Eligibility under Class II would entitle the 
Veteran to one-time treatment of his dental disability.  However, 
Class II-eligible veterans who were discharged prior to 1981 must 
apply for treatment within one year of discharge.  See 38 C.F.R. 
§ 17.161(b); see also Woodson v. Brown, 8 Vet. App. 352, 355 
(1995), aff'd in pertinent part, 87 F.3d 1304, 1307 (Fed. Cir. 
1996) (for veterans who were discharged prior to October 1, 1981, 
the applicable time limit to file a dental claim cannot be tolled 
based on the service department's failure to notify a Veteran 
about his right to file such a claim); cf. Mays, supra.  The 
Veteran does not allege, and the record does not show, that he 
applied within one year of his discharge from service in 1968.

The Board notes that the restrictions related to a timely 
application and one-time treatment will not apply if it is 
determined that a dental condition is due to service trauma.  38 
C.F.R. § 17.161(c).  However, the Veteran does not contend, and 
the evidence does not show, that he sustained dental trauma 
during service or that he served in combat or was a POW, so as to 
qualify for needed dental treatment under the provisions of 38 
C.F.R. § 17.161(e).  Service dental records show that he had 
several teeth filled in January, October and November of 1966.  
They also show that tooth number 30 was removed in January 1966, 
the month he entered service, indicating a preexisting and 
ongoing history of poor dental hygiene.  As noted above, however, 
the intended consequences of in-service dental treatment, 
including extractions, are not considered dental trauma.  See 
VAOPGCPREC 5-97.

Accordingly, service connection for dental problems, to include 
for the purposes of entitlement to VA outpatient dental 
treatment, must be denied as a matter of law.  In essence, the 
facts of this case are not in dispute and the law is dispositive 
as to this issue.  Accordingly, the claim will be denied because 
of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

Entitlement to service connection for dental problems, to include 
for the purposes of entitlement to VA outpatient dental 
treatment, is denied.


REMAND

Following issuance of the most recent supplemental statement of 
the case (SSOC) in August 2008, on the issue of entitlement to 
service connection for squamous cell cancer, claimed as due to 
exposure to mustard gas, additional private treatment records 
were received in April 2009 without a waiver of initial RO 
consideration.  Thus, under the provisions of 38 C.F.R. § 20.1304 
(2010), the case must be remanded for issuance of an SSOC, to 
include consideration of the additional evidence added to the 
record after August 2008.  38 C.F.R. § 19.31 (2010).

In addition, the Board notes that, in a March 2009 statement 
received in April 2009, the Veteran indicated that he had been 
turned down for Supplemental Security Income (SSI).  Moreover, 
the private treatment records received in April 2009 included a 
recommendation that the Veteran should apply for Social Security 
Disability Insurance (SSDI) due to low back and bilateral knee 
disabilities.  It is unclear whether the Veteran actually applied 
for SSDI.  Even so, the actual decision by the Social Security 
Administration (SSA) denying SSI, and the medical records upon 
which that decision was based, are not associated with the claims 
file.  These records are potentially pertinent to the Veteran's 
claims for service connection.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where there has 
been a determination with regard to SSA benefits, the records 
concerning that decision must be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Finally, the Board points out that the Veteran has received 
medical treatment through the Upstate New York VA Healthcare 
System.  VA treatment records dated from January 31, 2007 to July 
30, 2007 have been associated with the record.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent VA medical records, an attempt to obtain those reports 
must be made.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, a remand is necessary to obtain outstanding 
VA medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Upstate New York VA Healthcare 
System prior January 31, 2007 and since 
July 30, 2007.  All records and/or responses 
received should be associated with the claims 
file.

2.  Request from SSA copies of any 
decision(s) and all records underlying any 
such decision(s) submitted or obtained in 
support of any claim for disability/
supplemental income benefits by the Veteran.  
All records/responses received should be 
associated with the claims file.

3.  After completing 1 and 2 above, and any 
additional notice and/or development deemed 
warranted, readjudicate the claim for service 
connection remaining on appeal, including 
consideration of all evidence received after 
the August 2008 SSOC.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, furnish him and his 
representative an SSOC, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


